161 Ga. App. 343 (1982)
287 S.E.2d 785
GAINEY
v.
THE STATE.
63405.
Court of Appeals of Georgia.
Decided February 18, 1982.
David E. Perry, for appellant.
*344 Thomas H. Pittman, District Attorney, for appellee.
QUILLIAN, Chief Judge.
The defendant appeals her conviction for robbery by intimidation, armed robbery, 2 counts of aggravated assault on a police officer and aggravated assault. Held:
1. The defendant contends the evidence was insufficient to support a conviction for armed robbery of the "Original Smorgasbord" which was the first count of the indictment. Although the defendant was indicted under the first count for armed robbery she was convicted of a lesser included offense  robbery by intimidation. See Code Ann. § 26-1902 (Ga. L. 1968, pp. 1249, 1298; as amended through Ga. L. 1976, p. 1359). The evidence was more than sufficient to convict for robbery by intimidation.
2. The defendant contends that the state failed to present sufficient evidence to warrant a finding that the defendant was an accomplice or co-conspirator in the armed robbery of the "Original Smorgasbord." The state did not attempt to show that the defendant actually perpetrated all the acts charged but sought to prove that she was a member of a conspiracy and acted as a driver of the "getaway" vehicle. The evidence offered showed more than mere presence at the scene of the crime. Instead the proof sustained the state's contention that the defendant aided and abetted in the commission of the criminal acts.
The evidence was sufficient to convince a rational trier of fact as to defendant's guilt beyond a reasonable doubt.
Judgment affirmed. Shulman, P. J., and Carley, J., concur.